DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, and 17-18 of U.S. Patent No. 10,879,977 (hereinafter Patent’977). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1 and 10 have been eliminated from patent claims 1 and 17 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.




Instant application claim 1:                              Patent’977 claim 1:               
A wireless device, comprising:
A wireless device, comprising:
one or more memories; and 

one or more memories; and 
one or more processors coupled to the one or more memories, the one or more processors configured to cause the wireless device to: 

one or more processors coupled to the one or more memories, the one or more processors configured to cause: 

process a downlink frame that is eliciting a response from a plurality of stations, the downlink frame including a first address field; 

processing a downlink frame that is eliciting a response from a plurality of stations, the downlink frame including a first address field; 
generate an uplink frame in response to the downlink frame, the uplink frame including a second address field, wherein the second address field is set to (1) a value of the first address field when the downlink frame is of a first type and (2) a value of an address associated with an access point when the downlink frame is of a second type; and 

generating an uplink frame in response to the downlink frame, the uplink frame including a second address field that is set irrespective of the first address field of the downlink frame and set differently for different types of downlink frames; and 

transmit the uplink frame on a resource allocated by resource allocation information included in the downlink frame for an uplink multi-user transmission.

transmitting the uplink frame on a resource allocated by resource allocation information included in the downlink frame for an uplink multi-user transmission.



As to claim 2, this claim is fully disclosed in claim 3 of Patent’977.
As to claim 3, this claim is fully disclosed in claim 4 of  Patent’977.
As to claim 7, this claim is fully disclosed in claim 8 of Patent’977.
As to claim 8, this claim is fully disclosed in claim 9 of Patent’977.
 As to claim 9, this claim is fully disclosed in claim 10 of Patent’977.


Instant application claim 10:                              Patent’977 claim 17:
A method performed by a wireless device, comprising:

A method of facilitating wireless communications in a wireless local area network, the method comprising: 

processing a downlink frame that is eliciting a response from a plurality of stations, the downlink frame including a first address field;

processing, by a wireless device, a downlink frame that is eliciting a response from a plurality of stations, the downlink frame including a first address field; 

generating an uplink frame in response to the downlink frame, the uplink frame including a second address field, wherein the second address field is set to (1) a value of the first address field when the downlink frame is of a first type and (2) a value of an address associated with an access point when the downlink frame is of a second type; and

generating, by the wireless device, an uplink frame in response to the downlink frame, the uplink frame including a second address field that is set irrespective of the first address field of the downlink frame and set differently for different types of downlink frames; and

transmitting the uplink frame on a resource allocated by resource allocation information included in the downlink frame for an uplink multi-user transmission.

transmitting, by the wireless device, the uplink frame on a resource allocated by resource allocation information



As to claim 15, this claim is fully disclosed in claim 18 of Patent’977.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 03/24/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476